DETAILED ACTION
1.	This communication is responsive to Amendment filed 06/01/2021.  As a result of the amendment claims 1, 4, 8, 11, 15, 18 and 20 have been amended.  
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-20 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to efficiently switching the content of a source site to a target site3 PATENT Docket No. 407192-US-NP/170101-443by renaming the source site in a content store before swapping the lookup records in a site map database, and finally renaming the target site in the content store.
Claims 1, 8 and 15 are considered allowable since the prior art of record fails to teach and /or suggest “changing a first name of the target site to associate the target site with the first URI; 
changing a lookup data associated with the first URI from the source site to the target site; and

the lookup data is a lookup record in a first database, the first database being a site map database, and 
the first name and the second name are changed in a second database, the second database being configured for associating contents of one or more sites to names”.  
Therefore, claims 1, 8 and 15 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-7, 9-14 and 16-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158